     Case 2:20-cv-03372-JWH-AS Document 13 Filed 06/11/20 Page 1 of 8 Page ID #:104




 1    Kenneth G. Ruttenberg (SBN 167377)
      THE RUTTENBERG LAW FIRM, P.C.
 2    1901 Avenue of the Stars, Suite 1020
      Los Angeles, CA 90067
 3
      Tel: (310) 979-7080
 4    Fax: (310) 207-4033

 5
      Attorneys for Plaintiff
 6    ARCADIAN CAPITAL, LLC
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10

11
      ARCADIAN CAPITAL LLC, a California                 USDC CASE NO. 2:20-cv-03372-DSF-AS
12    limited liability company,

13                              Plaintiff,               JOINT RULE 26(f) REPORT

14    v.                                                 Date:           June 22, 2020
                                                         Time:           11:00 a.m.
15    CURA PARTNERS INC., an Oregon
      corporation, and DOES 1 through 10,                Courtroom:      7D, First Street
16    inclusive,

17                               Defendants.

18

19           The parties submit this Joint Report pursuant to R. 26(f), Local R. 26, and the Court’s

20    April 20, 2020 Order Setting Scheduling Conference:

21           a.      Statement of the Case

22           Plaintiff is suing Defendant for alleged breach of a February 21, 2018 Consulting

23    Agreement that required Defendant to pay Plaintiff a 3% fee for each investor that Plaintiff

24    referred to Defendant, from a list of approved investors attached to the Agreement. Plaintiff is

25    suing Defendant for breach of the Agreement and for declaratory relief as to Defendant’s duty to

26    pay Plaintiff a 3% fee on all pending or future investments from the list of approved investors.


                                                  -1-
                                   USDC CASE NO. 2:20-cv-03372 DSF
                                     JOINT RULE 26(f) REPORT
     Case 2:20-cv-03372-JWH-AS Document 13 Filed 06/11/20 Page 2 of 8 Page ID #:105




 1           Defendant denies that an enforceable Agreement exists or was formed and raises various

 2    defenses, including: (1) that Plaintiff was not legally formed when it entered into the Agreement

 3    and that no consulting activities were performed by Plaintiff or on behalf of Plaintiff; (2) that any

 4    alleged Agreement is void and illegal under state and federal securities laws, (3) that any alleged

 5    Agreement is subject to rescission based on the fraud/misrepresentation(s) of Plaintiff’s

 6    members, and (4) that any alleged Agreement is not enforceable due to one or more common law

 7    doctrines including unclean hands, unjust enrichment, and waiver/estoppel.

 8           b.      Subject Matter Jurisdiction

 9           The Court has diversity jurisdiction under 28 U.S.C. § 1332 based on complete diversity

10    between Plaintiff and its members (California) and Defendant (Oregon).

11           c.      Legal Issues

12           The primary legal issue for Plaintiff is whether Defendant breached the February 21,

13    2018 Consulting Agreement by not paying Plaintiff a 3% fee on all referred investors.

14           The primary legal issues for Defendant are whether Plaintiff can pursue a claim for

15    breach of the Agreement when it did not exist until September of 2019 and related formation and

16    enforceability issues, and whether the alleged Agreement is enforceable under state and federal

17    securities laws.

18                          d.       Parties, Evidence, etc.

19           Plaintiff’s Witnesses: Matthew J. Nordgren (managing member of LLC), 9663 Santa

20    Monica Blvd., No. 105, Beverly Hills, CA 90210.

21           Jason A. Sugarman (member of LLC), 9663 Santa Monica Blvd., No. 105, Beverly Hills,

22    CA 90210.

23           Boris Jordan (principal of Curaleaf Partners, Inc.).

24           Eduard Kelenchuk (colleague of Boris Jordan).

25           Nitin Khanna (former CEO of Cura Select).

26           Cameron Forni (former President of Cura Select).


                                                   -2-
                                    USDC CASE NO. 2:20-cv-03372 DSF
                                      JOINT RULE 26(f) REPORT
     Case 2:20-cv-03372-JWH-AS Document 13 Filed 06/11/20 Page 3 of 8 Page ID #:106




 1            Plaintiff’s Documents: February 21, 2018 Consulting Agreement;

 2            Plaintiff’s bank statement reflecting $390,000 wire transfer on May 23, 2018 from

 3    Measure 8 Ventures; Curaleaf acquisition news reports; Plaintiff’s operating agreement; emails,

 4    texts, and other communications between Plaintiff and Defendant.

 5            Defendant’s Witnesses: As of the date of this submission, Defendant identifies the same

 6    list of fact witnesses as Plaintiff.

 7            Defendant’s Documents: Emails, texts and other communications between the fact

 8    witnesses, as well as documents related to a transaction involving $390,000.00 and one or more

 9    separate entities, including but not limited to Arcadian New Venture GP LLC and Arcadian

10    Capital Partners.

11            e.      Damages

12            Plaintiff seeks $11,715,000 from Defendant, based on 3% of the per-share valuation

13    ($7.10/share) of the 55 million shares in Defendant that Curaleaf (one of the approved investors)

14    purchased on February 1, 2018. Once Curaleaf’s acquisition of the remaining 40.56 million

15    shares closes, Plaintiff will seek 3% of that purchase, as well, based on Defendant’s per-share

16    valuation on the closing date. Plaintiff’s claim for damages is based on the Agreement and share-

17    purchase agreements.

18            f.      Insurance

19            Plaintiff: None; not applicable.

20            Defendant: None.

21            g.      Motions

22            Plaintiff: None planned other than summary judgment (below).

23            Defendant: None planned other than summary judgment (below).

24            h.      Manual for Complex Litigation

25            Not applicable.

26            i.      Status of Discovery


                                                     -3-
                                      USDC CASE NO. 2:20-cv-03372 DSF
                                        JOINT RULE 26(f) REPORT
     Case 2:20-cv-03372-JWH-AS Document 13 Filed 06/11/20 Page 4 of 8 Page ID #:107




 1           Before the Scheduling Conference, the parties will have exchanged all information

 2    required by R. 26(a)(1).

 3           j.        Discovery Plan

 4           Plaintiff: Depositions of Defendant’s principals; document requests, request for

 5    admissions, and special interrogatories.

 6           Defendant: Depositions of the members of Plaintiff and the fact witnesses described by

 7    the parties above. In addition, Defendant will issue document requests, requests for admissions,

 8    and interrogatories, inclusive of discovery on the business and financial transactions of Plaintiff

 9    and other entities controlled by Plaintiff’s members implicated in this matter (e.g., Arcadian New

10    Venture GP LLC, Arcadian Capital Partners, etc.)

11           No changes needed to R. 26(a) disclosures. No need for phased discovery. No other

12    orders needed.

13           k.        Discovery Cut-Off

14           See Exhibit A attached.

15           l.        Expert Discovery

16           See Exhibit A attached.

17           m.        Dispositive Motions

18           Plaintiff: Summary judgment premised on the Agreement and inapplicability of

19    Defendant’s affirmative defenses.

20           Defendant: Summary Judgment on the formation and enforceability of the Agreement,

21    both as to Plaintiff’s burden to establish a prima facie claim for Breach of Contract, and on one

22    or more of Defendant’s affirmative defenses.

23           n.        Settlement/ADR

24           No settlement discussions to date. However, as of the date of this report, the parties are

25    exploring early mediation and exchanging potential lists of mediators. At the appropriate time,

26    the parties prefer private mediation in Los Angeles, CA. The parties intend to complete


                                                  -4-
                                   USDC CASE NO. 2:20-cv-03372 DSF
                                     JOINT RULE 26(f) REPORT
     Case 2:20-cv-03372-JWH-AS Document 13 Filed 06/11/20 Page 5 of 8 Page ID #:108




 1    mediation in accordance with the proposed case schedule.

 2            o.        Trial Estimate

 3            The parties estimate a five-day jury trial.

 4            Plaintiff: Six witnesses.

 5            Defendant: Six witnesses.

 6            p.        Trial Counsel

 7            Plaintiff: Kenneth G. Ruttenberg, The Ruttenberg Law Firm, P.C., Los Angeles, CA.

 8            Defendant: Keith A. Pitt, Slinde Nelson, Portland, OR.

 9            ** Defendant is in the process of retaining additional counsel located in Los Angeles,

10    CA. This will not impact the proposed timelines or case schedule in any way.

11            q.        Independent Expert or Master

12            Not applicable.

13            r.        Timetable

14            See Exhibit A attached.

15            s.        Other Issues

16            Depending on the discovery obtained, Defendant is presently evaluating whether to assert

17    a counterclaim against Plaintiff – or to join one or more of Plaintiff’s purported

18    incorporators/members to this litigation – and to recover damages of approximately $390,000.00

19    and attorney fees/costs based on the state and federal securities violations alleged by Defendant

20    in this matter.

21    DATED: June 11, 2020.                                 THE RUTTENBERG LAW FIRM, P.C.
22

23                                                  By:     _/s/ Kenneth G. Ruttenberg____________
                                                            Kenneth G. Ruttenberg, SBN. 167377
24                                                          Attorneys for Plaintiff
                                                            ARCADIAN CAPITAL LLC
25

26


                                                      -5-
                                       USDC CASE NO. 2:20-cv-03372 DSF
                                         JOINT RULE 26(f) REPORT
     Case 2:20-cv-03372-JWH-AS Document 13 Filed 06/11/20 Page 6 of 8 Page ID #:109




 1    DATED: June 11, 2020.                    SLINDE NELSON
 2

 3                                       By:   _/s/ Keith A. Pitt _____________________
                                               Keith A. Pitt, SBN. 254901
 4                                             Attorneys for Defendant
                                               CURA PARTNERS INC.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                             -6-
                              USDC CASE NO. 2:20-cv-03372 DSF
                                JOINT RULE 26(f) REPORT
Case 2:20-cv-03372-JWH-AS Document 13 Filed 06/11/20 Page 7 of 8 Page ID #:110
                              SCHEDULE OF PRETRIAL AND TRIAL DATES
   CASE NAME: Arcadian Capital LLC v. Cura Partners Inc., et al.
   CASE NO:        2:20−cv−03372−DSF−AS

                                                                    Weeks Plaintiff(s) Defendant(s) Court's
    Matter                                                   Time   before Request        Request   Order
                                                                    trial
                                                             8:30         5/11/21      6/08/21
    Trial (jury) (length five days) (Tuesday)                 am
    For Court Trial                                                            4/20/21    5/18/21
    Lodge Findings of Fact and Conclusions of Law, LR                  3
    52, and Summaries of Direct Testimony
    Pretrial Conference, LR 16;                 (Monday)     3:00              4/12/21    5/10/21
    Hearing on Motions in Limine                             pm        4
    For Jury Trial
    Lodge Pretrial Conference Order, LR 16−7;
    File Agreed Set of Jury Instructions and Verdict                   6       3/30/21    4/27/21
    Forms;
    File Statement Regarding Disputed Instructions,
    Verdicts, etc.;
    File Oppositions to Motions in Limine
    For Jury Trial
    File Memo of Contentions of Fact and Law, LR 16−4;
    Exhibit & Witness Lists, LR 16−5,6;                                7       3/23/21    4/20/21
    File Status Report Regarding Settlement;
    File Motions in Limine

                                                                               2/16/21    3/16/21
    Last date to conduct ADR Proceeding, LR 16−15                      12
                                                                               2/01/21    3/01/21
    Last day for hearing motions, LR 7           (Monday)    1:30      14
                                                             pm
                                                                               11/16/20   11/20/20
    Non−expert Discovery Cut−off                                      21+
                                                                               11/03/20   11/24/20
    Expert Disclosure (initial)
                                                                               11/24/20   12/22/20
    Expert Disclosure (rebuttal)
                                                                               12/15/20   1/12/21
    Expert Discovery Cut−off                                          21+
                                                                               8/20/20    9/22/20
    Last Date to Amend Pleadings or Add Parties




              LR 16−15 ADR Choice:              1. USMJ                             X     3. Outside ADR

                                                2. Attorney Settlement Panel




                                                    Exhibit A
Case 2:20-cv-03372-JWH-AS Document 13 Filed 06/11/20 Page 8 of 8 Page ID #:111



    1                                 PROOF OF SERVICE
    2
        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    3
              At the time of service, I was over 18 years of age and not a party to this action.
    4   I am employed in the County of Los Angeles, State of California. My business,
        address is 1901 Avenue of the Stars, Suite 1020, Los Angeles, California 90067.
    5
              On June 11, 2020, I served true copies of the following document(s) described
    6   as JOINT RULE 26(f) REPORT on the interested parties in this action as follows:
    7    Keith A. Pitt, Esq.                                Attorneys for Defendant
    8    Slinde Nelson                                      Cura Partners Inc.
         425 NW 10th Avenue, Suite 200
    9    Portland, OR 97209
         Tel: (503) 417-7777
   10    Fax: (503) 417-4250
         Email: keith@slindenelson.com
   11    Email: caitlin@slindenelson.com
         Email: joe@slindenelson.com
   12    Email: selma@slindenelson.com
         Email: phil@slindenelson.com
   13
   14         [ ]    BY U.S. MAIL: I am readily familiar with my firm's or other
                     business's practice for the collection and processing of correspondence
   15                for mailing with the United States Postal Service. In the ordinary
                     course of business, correspondence would be deposited with the United
   16                States Postal Service that same day. I placed true copies of the
                     above-entitled document in envelopes addressed as shown above with
   17                postage fully prepaid, and sealed and placed them for collection and
                     mailing on the date stated above, following ordinary business practices.
   18
              [x]    BY ELECTRONIC MAIL: I caused said document(s) to be
   19                transmitted by electronic mail to the addressee(s) above.
   20
              I declare under penalty of perjury under the laws of the United States of
   21   America that the foregoing is true and correct and that I am employed in the office
        of a member of the bar of this Court at whose direction the service was made.
   22
              Executed on June 11, 2020, at Los Angeles, California.
   23
   24
                                                 Imelda Ureño
   25                                            Imelda Ureño
   26
   27
   28
